Citation Nr: 0306427	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-04 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the residuals of a 
neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from March 1952 to March 1954.  His awards and 
decorations included the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In March 2002, the veteran had a video conference with the 
undersigned Veterans Law Judge.  Following that conference, 
the veteran underwent a VA examination to determine the 
nature and etiology of any residuals of a neck injury in 
service.  In March 2003, the veteran and his representative 
were furnished the results of that examination.  38 C.F.R. 
§ 20.903 (2002).  They were informed that they had 
essentially two options:  They could submit additional 
evidence and/or argument in response to the examination, or 
they could tell the Board to proceed with the appeal.  
Later, in March 2003, the Board received the 
representative's supplemental appeal.  

The case is now ready for further appellate action.  

In a statement, received in October 1999, the veteran 
raised contentions to the effect that an effective date 
earlier than September 26, 1988, was warranted for the 10 
percent rating for his service-connected donor site scar on 
his right forearm and for the 10 percent rating for the 
residuals of a shell fragment wound of the right hand.  
During his March 2002 video conference, he also raised 
contentions to the effect that service connection was 
warranted for headaches.  None of those questions have been 
certified to the Board for appeal, nor have they been 
developed for appellate purposes.  Accordingly, the Board 
has no jurisdiction over those questions; and, therefore, 
they are referred to the RO for an appropriate response.  
38 U.S.C.A. § 7104(a) (West 1991 and Supp. 2001); 38 C.F.R. 
§ 20.101 (2002).  
FINDING OF FACT

The veteran does not currently demonstrate disability 
resulting from a neck injury in service.   


CONCLUSION OF LAW

The veteran's neck disability is not the result of disease 
or injury incurred in or aggravated by service, nor may 
arthritis of the cervical spine be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 
5103, 5103A (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)).  That law 
redefined the obligations of the VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A.  That law also eliminated the concept of a 
well- grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  38 U.S.C.A. § 5107.  

By virtue of information sent to the veteran in the 
Statement of the Case (SOC); the Supplemental Statements of 
the Case (SSOC's); and letters, dated in September 1999, 
April 2001, and March 2003; the veteran and his 
representative were notified of the evidence necessary to 
substantiate the claim of entitlement to service connection 
for the residuals of a neck injury.  Indeed, the December 
2001 SSOC set forth the provisions of the enabling 
regulations applicable to the VCAA (38 C.F.R. § 3.159).  
Those provisions informed the veteran of what evidence and 
information VA would obtain for him, with specific 
references to such materials as government reports and 
medical records.  The RO also explained what information 
and evidence the veteran needed to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The RO has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  For example, 
in September 1999, the RO requested that the veteran send 
in evidence of current neck disability and evidence that 
such disability is the result of service.  In June 2001, 
the RO requested records from the VA Medical Center (MC) in 
Wade Park, Ohio, reflecting the veteran's outpatient 
treatment from March 1986 to December 1996.  

Relevant evidence obtained in association with the 
veteran's appeal consists of the veteran's service medical 
records; records from the VAMC's in Wade Park, Ohio, and 
Brecksville, Ohio, reflecting the veteran's treatment from 
July 1986 to January 1999; reports of VA examinations, 
performed in September 1986; September 1999, and December 
2002; the transcripts of the veteran's hearing held at the 
RO in May 2000; and the transcript of the video conference 
held in March 2002.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
his claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that the veteran has not identified any outstanding 
evidence (which has not been sought by the VA) which could 
be used to support the issue of entitlement to service 
connection for the residuals of a cervical spine injury.  
Accordingly, there is no need for further development of 
the evidence in order to meet the requirements of the VCAA.  

II.  The Facts

The veteran's service entrance examination, performed in 
March 1952, showed that his neck and spine were normal.  
The only scars found were those on his left forearm.  The 
examiner assigned a numerical designation of 1 under all of 
the categories on the veteran's physical profile, i.e., 
PULHES (PULHES is the six categories into which a physical 
profile is divided.  The P stands for physical capacity or 
stamina; the U for upper extremities; the L for lower 
extremities; the H for hearing and ear; the E for eyes; and 
the S stands for psychiatric).  The number 1 indicates that 
an individual possesses a high level of medical fitness 
and, consequently is medically fit for any military 
assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992).

In May 1952, the veteran was treated for dermatitis on his 
neck.

In May 1953, the veteran sustained a penetrating shell 
fragment wound of the right third finger, as a result of 
enemy mortar fire.  

The veteran's service separation examination, performed in 
March 1954, showed that his neck and spine were normal.  No 
scars were identified.  The examiner assigned a numerical 
designation of 1 under all of the categories on the 
veteran's physical profile.  

In July 1990, following a motor vehicle accident, the 
veteran complained of multiple body aches, including those 
affecting his neck.  X-rays of the cervical spine revealed 
mild to moderate degenerative change with minimal foraminal 
compromise.  The assessment was mild cervical strain.

During the veteran's May 2000 hearing at the RO before a 
local hearing officer and during his March 2002 video 
conference, the veteran  testified that his cervical spine 
disability was the result of the same incident in service 
in which he had sustained a shell fragment wound of his 
middle right finger.  He stated that not only had he 
sustained a shell fragment wound of the neck, the explosion 
had thrown him into the air and he had landed on his head.  
He reported that since that time he had had chronic neck 
pain and arthritis.  Therefore, he maintained that service 
connection for neck disability was warranted.

In May 2000, L.J.H., a former fellow serviceman reported 
that he had visited the veteran in the hospital, following 
the veteran's shell fragment wounds in service.  He stated 
that the veteran's head, neck, and hands were bandaged, and 
that there was blood on the bandages.  

In December 2002, the veteran underwent a VA orthopedic 
examination to determine the nature and etiology of his 
neck disability.  The examiner's review of the veteran's 
claims file revealed no evidence of any neck injury or neck 
wound documented in the veteran's service medical records.  
The veteran reported that he had injured his neck when he 
had jumped out of a tent and hit his head.  He stated that 
since that time, he had had neck pain.  It was noted that 
he had arthritis in his neck and probably naturally 
occurring degenerative disc disease and cervical 
spondylosis.  His neck was reportedly sore and stiff, 
especially with rotation, bilaterally.  It was noted that 
his neck problems had been treated conservatively and that 
he had not had surgery.  Following the examination, the 
diagnosis was chronic cervical strain with cervical 
spondylosis.  The examiner concluded that more likely than 
not, the veteran's current cervical spine condition was not 
related to anything that occurred in service.  The examiner 
stated that the arthritis of the cervical spine was a 
naturally occurring process.



III.  Analysis

The veteran seeks service connection for the residuals of a 
neck injury in service.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For 
the showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Even 
if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for 
a particular disability, there must be competent evidence 
of current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to 
a degree of 10 percent or more within one year of the 
veteran's discharge from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Special considerations attend the cases of combat veterans.  
38 U.S.C.A. § 1154(b).  For any veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, the VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case are to be recorded 
in full.  

Section 1154(b) does not, however, create a statutory 
presumption that combat veteran's alleged disease or injury 
is service-connected.  The veteran must still meet his 
evidentiary burden with respect to service connection.  
Section 1154(b) sets forth a three-step, sequential 
analysis that must be undertaken when a combat veteran 
seeks benefits under the method of proof provided by the 
statute.  As the first step, it must be determined whether 
the veteran has proffered satisfactory lay or other 
evidence of service incurrence or aggravation of such 
injury or disease.  (Satisfactory lay or other evidence 
under 38 U.S.C.A. § 1154(b) means credible evidence.  
Caluza.  VA is not required to accept statements or 
testimony that is inherently incredible.  See Samuels v. 
West, 11 Vet. App. 433 (1998).  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  The statute provides that if these two 
inquiries are met, the VA shall accept the veteran's 
evidence as sufficient proof of service- connection, even 
if no official record of such incurrence exists.  Thus, if 
a veteran satisfies both of these inquiries mandated by the 
statute, a factual presumption arises that the alleged 
injury or disease is service-connected.  Section 1154(b) 
makes the resolution of these inquiries very favorable to 
the veteran by providing that the VA shall resolve every 
reasonable doubt in favor of the veteran.  The presumption 
is, however, rebuttable.  The VA may rebut the presumption 
by presenting clear and convincing evidence to the 
contrary.  Thus, as the third step in the analysis, it must 
be determined whether the government has met its burden of 
rebutting the presumption of service-connection by clear 
and convincing evidence to the contrary.  Collette v. 
Brown, 82 F. 3d 389, 392-93 (1996).  

The veteran contends that his neck (cervical spine) 
disability is the result of the same incident in service, 
in which his right middle finger was wounded by mortar 
fire.  During his hearing, he testified that he did not 
immediately pay attention to that aspect of his injury due 
to more serious injuries to his head and hand.  

A review of the evidence clearly discloses that the veteran 
participated in combat. Although his service medical 
records are negative for any injury to his cervical spine, 
his description of such an injury, including a shell 
fragment wound of the neck, is entirely consistent with the 
circumstances, conditions, or hardships of such service.  
Accordingly, the Board accepts the fact that the veteran 
injured his cervical spine in service.  Even if that injury 
involved a shell fragment wound, however, there is no 
evidence of any residual disability.  Indeed, there is no 
current evidence of a scar resulting from the neck wound; 
and the most recent examiner stated that the degenerative 
processes in the veteran's neck occur naturally and 
progresses over time.  As such, he concluded that it was 
more likely than not that the veteran's injury in service 
was unrelated to the veteran's current cervical spine 
disability.  The only reports to the contrary come from the 
veteran.  While his testimony as a combat veteran is 
sufficient to establish the fact of the injury in service, 
it is not sufficient to establish the presence of residual 
disability.  As a layman, he is simply not qualified to 
render opinions which require medical expertise, such as 
the diagnosis or cause of a particular disability.  38 
C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, his opinion, without more, 
cannot support a grant of service connection.  


ORDER

Entitlement to service connection for the residuals of a 
neck injury is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

